I concur in the judgment of reversal, as well as the criticism of the opinion in Thompson v. Davitte, 59 Ga. 472. I think, however, that the failure of counsel to request that we review and overrule that decision is not ground for our failure so to do. Certainly under the Code, § 6-1611, this court has authority to act on its own motion and without request in the matter. And being as I am of the opinion that the decision referred to is unsound, I think we should without request and without delay, in the exercise of our power, review and overrule that decision, in order that the question involved may not longer be in doubt and uncertainty. I think it is of great importance that the rule stated in the Code, § 38-119, be applied in a case where a party to the action is the witness who could give the evidence; for certainly there are even stronger reasons to apply the rule to such a party than to exclude such party, as was done in Thompson v. Davitte, supra. Conceivably there may be legitimate reasons why a party would dislike to take a chance on producing an unreliable third party as a witness, but there can be no case where the party himself should hesitate to take the witness-stand and submit to cross-examination.